Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2022 has been entered.

Claim Status
Applicant has presented claims 8, 10-16, and 18 currently claims 16 and 18 are withdrawn.

Claim Objections
Claim 8 is objected to because of the following informalities:  line 9 recites “moult”  Examiner believes this is a typographical error.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the controller “configured to” in claims 8 and 11. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected as being indefinite because it is an apparatus and recites the limitation, “wherein at any one time the second and third mould trolleys are located at different locations along the at least one conveyor, including locations that are remote from the press bending station, as the second and third mould trolleys are transported by the conveyor to allow the first male mould and second male mould, respectively, to be transported to and away from the press bending station.”  It is unclear that this limitation is a functional limitation.  It is unclear if this limitation is intended for the controller to carry out and even so it is unclear how the structure of the apparatus can be limited by “wherein at any one time”  Is this supposed to mean the following situation may occur at the same moment or that they necessarily occur at the same moment, even given this information it is unclear without structure associated with this method step how the limitation limits the apparatus of claim 8.
The term “remote” in claim 8 is a relative term which renders the claim indefinite. The term “remote” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how far from a bending station is considered remote.
Claim 11 recites the limitation "the operating mechanism".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites, “arranged to run” it is unclear what Applicant intends by run, for example “to run an operation” thus the trolley is arranged to run the press bending, or “to run” as in conveyed to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nitschke et al. (US 20030106340) referred to as Nitschke herein.
Regarding claim 8, Nitschke discloses an apparatus (at least system 10) for bending (forming [0046] glass sheets, the apparatus comprising;
A furnace 12 (also comprising heating chamber 22) either corresponding to the claimed “at least one compartment capable of heating the glass sheet to be bent,” of claim 8
A forming station 24 corresponding to the claimed “press bending station”
The forming station 24 comprising apparatus 26 with an “upper mold 34” corresponding to “a first male mould” of claim 8 the upper mold capable of bending the glass sheet by pressing the glass sheet by means of the first male mould (at least [0047]), 
Nitschke discloses an apparatus (at least system 10)  capable of bringing the glass sheet brought to the forming station 24, or press bending station, through the at least one compartment heating the glass sheet at least Fig 1.
 Disclosing a (lower mold shuttle 50)  corresponding to the first mould trolley that includes a lower mold (36), which corresponds to a female mould in which the glass sheet is capable of being placed in claim 8, the first mould trolley (lower mold shuttle 50)  is capable of being transported through the at least one compartment heating the glass sheet to the press bending station [0048]-[0050],
Nitschke discloses (upper mold support assembly 28) corresponding to a second mould trolley capable of moving vertically to at least one conveyor (14) [0049] and capable of conveying on two other conveyors as indicated in [0081] with reference to conveyor 14 axis.
Nitschke discloses the male mold being replaced thus the replacement male mold 38 of 34’[0047]/[0080] yields a third mould trolley of claim 8 when inserted into the apparatus replacing hot male mold 38 of 34 on  at least one conveyor (14) [0049] and capable of conveying on two other conveyors opposite of the mold (38 of 34) being extracted as indicated in [0081] with reference to conveyor 14 axis, or loading cart wheels of [0090], moving in [0094].
Thus corresponding to, “transporting the first mould trolley, the second mould trolley and the third moult trolley,” of claim 8 .
Nitschke fails to explicitly a controller implementing the functional limitations of claim 8.
“at least one control unit to control the functions of the apparatus, the at least one control unit being configured to control the replacing of the first male mould being used at the press bending station with the a second male mould to be used next”
Nitschke discloses replacing a heated male mold  in use with another male mold (see description of replacement in Fig 17 and discussion above).  Nitschke discloses an actuator being controlled [0061], temperature control [0062], and a motor control [0104] thus it is obvious to one of ordinary skill in the art that controllers exists in the apparatus of Nitschke.
MPEP 2114 states:
Computer-implemented functional claim limitations may also be broad because the term "computer" is commonly understood by one of ordinary skill in the art to describe a variety of devices with varying degrees of complexity and capabilities. In re Paulsen, 30 F.3d 1475, 1479-80, 31 USPQ2d 1671, 1674 (Fed. Cir. 1994). Therefore, a claim containing the term "computer" should not be construed as limited to a computer having a specific set of characteristics and capabilities, unless the term is modified by other claim terms or clearly defined in the specification to be different from its common meaning. Id. In Paulsen, the claims, directed to a portable computer, were rejected as anticipated under 35 U.S.C. 102  by a reference that disclosed a calculator, because the term "computer" was given the broadest reasonable interpretation consistent with the specification to include a calculator, and a calculator was considered to be a particular type of computer by those of ordinary skill in the art.
When determining whether a computer-implemented functional claim would have been obvious, examiners should note that broadly claiming an automated means to replace a manual function to accomplish the same result does not distinguish over the prior art. See Leapfrog Enters., Inc. v. Fisher-Price, Inc., 485 F.3d 1157, 1161, 82 USPQ2d 1687, 1691 (Fed. Cir. 2007) ("Accommodating a prior art mechanical device that accomplishes [a desired] goal to modern electronics would have been reasonably obvious to one of ordinary skill in designing children’s learning devices. Applying modern electronics to older mechanical devices has been commonplace in recent years."); In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958)
In the present instance it would have would be obvious to one of ordinary skill in the art at the time of the invention to provide a controller as motivated to carry out the function of replacing the upper mold automatically versus manually.

Nitschke discloses “wherein at any one time the second and third mould trolleys are located at different locations along the at least one conveyor, including locations that are remote from the press bending station, as the second and third mould trolleys are transported by the conveyor to allow the first male mould and second male mould, respectively, to be transported to and away from the press bending station.”  Because the claim requires “at least one conveyor” the mold trolleys of the apparatus of Nitschke are capable of being on “at least one conveyor” at “any one time” at least when the molds are being switched.
Regarding claim 10, Nitschke discloses trolleys that carry the molds, thus considered “custom-made” giving the term the broadest reasonable interpretation in view of the specification.
Regarding claim 11, Nitschke discloses A forming station 24 corresponding to the claimed “press bending station”
The forming station 24 comprising apparatus 26 with an “upper mold” corresponding to “a first male mould” of claim 11 the upper mold capable of being lowered as does the replacement upper mold 38 of 34’ (at least [0047]), 
A control unit is made obvious above, see rejection of claim 8.
 Nitschke discloses the operation of the press bending station at least so that the first male mould (38 of 34) capable of being removed from use may be lowered substantially vertically downwards by the operating mechanism (operating mechanism not previously defined however may be any portion of 320) to be supported by the first mould trolley suitable for carrying the first male mould, and may be released from the operating mechanism, 
the press bending station is controlled so at least the second male (38 of 34’) is brought into use and supported by the operating mechanism (any portion of 320) by lowering the operating mechanism (see Fig 17) not provided with the first male mould because during the switching of molds at some point it is not provided with the male mold 38 of 34.
320 is substantially vertically downwards to bring the operating mechanism in contact with and fastening it to the second male mould to be brought into use.  It is understood by a skilled artisan the apparatus of Nitschke that some type of fastening occurs between the upper support assembly and male mold 38 otherwise no supporting of the male mold would occur and no vertical press bending would be possible.
Regarding claims 12-13, a control unit is made obvious to a skilled artisan for entirely automating the apparatus of Nitschke (see claim 8 above). The functional language of the controller does not structurally distinguish the claimed apparatus of the present application from Nitschke.  

Additionally, Nitschke discloses the operation of the forming station 24 or press bending station at least capable of delivering the (upper mold support assembly 28) corresponding to a second mould trolley suitable, capable of, carrying the first male mould to forming station 24 or press bending station 
In order to receive the first male mould 38 of 34 to be removed from use, lowering the operating mechanism downwards to at least one first lower position by mechanism 280 so that the first male mould (38 of 34) to be removed from use is placed to be supported by the second mould trolley (upper mold support assembly 28) receiving the first male mould to be removed from use,
lowering the operating mechanism further down to at least one second lower position (because any lowering can be considered to have a fist position and second position) so that the operating mechanism detaches from the first male mould to be removed from use (17a [0087], -[0090]), 
 moving the second mould trolley (upper mold assembly support 28) supporting the first male mould (34) to be removed from use at least horizontally (does not recite horizontal relative to what, at least 280 is horizontal from forming station) so that the operating mechanism is raisable upwards to at least one upper position raising the operating mechanism to at least one upper position without the operating mechanism re-attaching to the first male mould to be removed from use (Fig 17a 38 of 34’ is attached in an upper position opposed to lower position).
Regarding claim 14,  Nitschke  discloses at least one other conveyor (14), 
Said conveyor is separate and considered separately controllable as a skilled artisan programs or determines when to switch upper molds.  The separately controllable at least one conveyor of the apparatus is at least the unloading cart [0091].  Wherein the term “conveyor” giving its broadest reasonable interpretation is something that conveys, transports, moves.  “separately controlled” has no structure and does not further limit the present apparatus claims.
Regarding claim 15,  Nitschke discloses the apparatus for bending glass sheets is a glass bending furnace (Fig 1), and the at least one compartment heating the glass sheet to be bent is at least one of a preheating compartment, a pre- bending compartment and a bending compartment (24) [0047], 
Nitschke discloses said upper mold support assembly 28, or second mould trolley, suitable for carrying the first male mould 38 of 34 is arranged to run to the press bending station (Fig 1, abstract) through said at least one compartment heating the glass sheet. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 10-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/               Primary Examiner, Art Unit 1741